Citation Nr: 1115716	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  92-15 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an initial compensable rating for residuals of a coccyx fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran, who is the Appellant, had active service from December 1980 to December 1982, and from January 1986 to December 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 1991 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In that rating action, service connection for residuals of a coccyx fracture was granted, and an initial noncompensable (0 percent) rating was assigned.  The Veteran was notified of that decision in August 1991.  In July 1992, the Veteran submitted a notice of disagreement as to the initial noncompensable (0 percent) rating.  He was issued a responsive statement of the case on July 14, 1992.  Thereafter, the Veteran submitted a timely VA Form 1-9 on September 8, 1992 (within 60 days of the issuance of the statement of the case), perfecting and appeal on the issue of initial rating for residuals of a coccyx fracture.  Although the Veteran clearly filed a timely substantive appeal, for reasons which are not apparent from the record, his file was not thereafter forwarded to the Board until recently.

The Veteran testified from the RO at a Board Videoconference hearing held in February 2011.  A transcript of the hearing is in the claims file. 


FINDINGS OF FACT

1.  For the initial rating period from February 19, 1991 through December 28, 2008, the service-connected residuals of a coccyx fracture were manifested by frequent pain, but not by demonstrable deformity of the coccygeal segment.

2.  For the period from December 29, 2008, the pain associated with the Veteran's residuals of a coccyx fracture have been included in the separate disability rating for service-connected low back disability; the Veteran's coccyx is intact, and is not productive of any residuals other than pain.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, for the initial rating period from February 19, 1991 through December 28, 2008, the criteria for an initial 10 percent rating for residuals of a coccyx fracture have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5298 (2008).

2.  For the initial rating period from December 29, 2008, the criteria for a compensable evaluation for residuals of a coccyx fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5298 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21 (2010).

The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2010).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then-current severity of the disorder.  Further, in Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.

In the July 1991 rating decision on appeal, the RO initially rated the Veteran's residuals of a coccyx fracture as noncompensably (0 percent) disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5298.  For the initial rating period from February 1991 to the present, Diagnostic Code 5298 provides for a zero percent rating to be assigned for partial or complete removal of the coccyx, without painful residuals.  A maximum 10 percent rating is available for removal of the coccyx with painful residuals.  38 C.F.R. § 4.71a.

For the initial rating period from February 1991 to September 26, 2003, 38 C.F.R. § 4.71a, Diagnostic Code 5285, which provided a rating for residuals of a fracture of the vertebra, provided for a 100 percent rating when the vertebral fracture was manifested by cord involvement with the Veteran bedridden and requiring long leg braces.  A 60 percent rating was provided when there was no cord involvement but there was abnormal mobility requiring a neck brace (jury mast).  In other cases, the disability was to be rated on the basis of limitation of motion or muscle spasm, with an additional 10 percent for a demonstrable deformity of a vertebral body to be added to the rating.  38 C.F.R. § 4.71a, DC 5285. 

Effective September 26, 2003, Diagnostic Code 5285 was discontinued, and vertebral fractures and dislocations were instead evaluated under new 38 C.F.R. § 4.71a.  Diagnostic Code 5235 in turn specifies that vertebral fractures or dislocations are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  The referenced General Rating Formula provides for varying levels of disability, depending on impairment associated with the thoracolumbar spine.

Initial Rating for Period from February 19, 1991 through December 28, 2008

Historically, service connection for residuals of a fractured tailbone was granted in July 1991.  The disability was initially rated as noncompensably (0 percent) disabling, effective February 19, 1991.  The service treatment records showed that the Veteran suffered a tailbone injury in October 1987 when he landed on his buttocks during a parachute jump.  He exhibited tenderness in the right sacroiliac area.

During a May 1991 VA examination, the Veteran complained of back pain with spasms.  He was referred for an orthopedic consultation.  On file is the report of that June 1991 VA fee basis orthopedic consultation.  Physical examination disclosed the absence of any abnormalities in lower back function, and no evident pain in the region of the sacrococcygeal segments.  X-ray studies showed the presence of a healed fracture of the first coccygeal segment, which appeared to have been split in the midbody and united, and the position was satisfactory.    

In May 1991 and September 1992 statements, and during December 1992 testimony before a RO hearing officer, the Veteran explained that he continued to experience low back pain with spasms, which prevented him from passing police agility examinations.  He denied losing any time from work.  He submitted a copy of a July 1990 physical fitness examination for a position as a police officer, and a December 1992 statement by R.M. that confirmed that the Veteran had failed the physical examination to become a police officer.

In a January 1993 statement, H.M., a chiropractor, noted that the Veteran reported experiencing back pain.  The Veteran attended another VA fee basis examination in August 1993, at which time he again complained of low back pain.  Physical examination disclosed the absence of  abnormalities other than slight soreness in lumbosacral area.

VA treatment records covering the period from November 2007 to June 2009 document the prescription of medication to the Veteran for chronic back pain.  Clinical examination disclosed a normal gait.  

In more recent statements, the Veteran indicated that his lower back pain continued after service.  He noted that the pain sometimes required the use of narcotics, but that his use of that class of drugs was limited by his job in law enforcement.  

The most probative evidence that pertains to the initial rating period prior to December 29, 2009 shows that the Veteran sustained a fracture to his coccyx, which by his account remained painful continuously since service.  Although no pertinent abnormalities were evident at the June 1991 VA examination, the Veteran submitted evidence that in 1991, he was having difficulty passing employment examinations based on lower back problems.  He also provided testimony under oath in December 1992 concerning continued coccygeal pain, and the Board finds his testimony to be credible, particularly as soreness in the pertinent region was noted on examination in August 1993.

Although there is a 14-year gap in the record for treatment or examination of the Veteran's disability, and the next medical records after 1993 are dated in November 2007, there is credible lay evidence from the Veteran that shows he continued to experience coccygeal pain and soreness during those years.  Those records show that the Veteran was prescribed medication for chronic lower back pain in 2007.  The Veteran testified at his Board hearing that the pain in the coccygeal region had existed continuously in the interim years, and the Board has no reason to question the credibility of his account.

The criteria for a noncompensable (0 percent) rating for residuals of a coccyx fracture contemplate the absence of any pain.  The Veteran has clearly evidenced pain or significant discomfort in his coccyx continuously since service, which is more consistent with the criteria for a compensable rating of 10 percent under Diagnostic Code 5298.  Although the Veteran's coccyx remains intact and has not been removed, given the degree of pain and discomfort experienced by him, and resolving reasonable doubt in favor of the Veteran, the Board finds that the disability picture associated with the coccyx disorder more nearly approximates the level of disability contemplated by the criteria for a 10 percent evaluation under Diagnostic Code 5298.  38 C.F.R. § 4.71a.  Given the Veteran's credible account of pain for the entire period involved in this appeal, the Board finds that the Veteran's disability more nearly approximated the criteria for a 10 percent rating under Diagnostic Code 5298 for the entire period from February 19, 1991 to December 28, 2009.  A maximum 10 percent rating is assignable under Diagnostic Code 5298.  

With respect to potential application of Diagnostic Code 5285, the evidence does not show, and the Veteran does not contend, that his coccyx fracture ever resulted in abnormal mobility requiring a neck brace, that the fracture rendered him bedridden or in need of long leg braces.  The Board also notes that the rating schedule does not provide for any ratings of the coccyx on the basis of limitation of motion; the rating schedule addresses limitation of lumbar motion and, effective September 26, 2003, limitation of thoracolumbar motion, but not coccyx motion.  Consequently, the Veteran's coccygeal fracture is not ratable based on limitation of motion.  Nor has the fracture resulted in a demonstrable deformity of the vertebral body; thus, no additional 10 percent rating is warranted.  In this regard, X-ray studies revealed a healed fracture of the coccyx that is united in satisfactory position.    

The Board notes that, effective September 26, 2003, Diagnostic Code 5285 was discontinued, and replaced by Diagnostic Code 5235.  Under Diagnostic Code 5235, vertebral fractures or dislocations are evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Again, however, the rating criteria do not contemplate a range of motion for the coccyx.  Rather, the rating criteria contemplate only thoracolumbar or cervical spine limitations of motion.  As will be explained in the next section, the matter of the proper rating for the Veteran's degenerative disc disease of the lumbar spine is not before the Board at this time.
In short, neither a higher rating nor a 10 percent rating for demonstrable deformity of a vertebral body was warranted under Diagnostic Code 5285 for the period prior to December 29, 2008.

In sum, the evidence for the period from February 19, 1991, to December 28, 2008, showed that the Veteran's coccyx disorder was manifested by continual pain.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his coccyx fracture residuals of pain and soreness more nearly approximate the 10 percent rating criteria (Diagnostic Code 5298) for removal of coccyx with residual pain.  Accordingly, a 10 percent evaluation is warranted for the above period.   38 C.F.R. § 4.3 (2010).

Initial Rating Period from December 29, 2008

The Veteran attended a VA examination in February 2009.  He complained of low back pain and early morning stiffness.  He denied any weakness or the need for assistive devices.  Physical examination showed that his gait was normal.  There was discomfort to touch of the sacral area.  There was no atrophy and no focal tenderness of the coccyx itself.  X-ray studies of the coccyx did not reveal any identified abnormalities.

During an August 2009 VA examination, the Veteran's gait was steady.  X-ray studies of the coccyx showed a healed fracture displaced posteriorly with arthritic change.  

Service connection for degenerative disc disease of the lumbar spine was granted in October 2009, effective April 28, 2009.  The symptoms associated with the residuals of a coccygeal fracture were included in rating the lumbar spine disability, for a combined disability rating of 10 percent.  In a September 2010 rating decision, an effective date of December 29, 2008 was established for the grant of service connection for degenerative disc disease of the lumbar spine.  The Veteran did not initiate an appeal of the assigned effective date, and has not requested a higher rating than 10 percent for the service-connected lumbar spine disability.

During the February 2011 Board personal hearing, the Veteran testified that he had experienced pain in the coccygeal area since the service injury.  He indicated that he experienced flare ups occasionally, which would cause him to miss work.  He agreed that his appeal of initial rating for coccyx fracture would be fully satisfied by the assignment of a 10 percent initial rating for his coccyx disability for the initial rating period prior to December 29, 2008, and the assignment of a noncompensable (0 percent) rating for the period from that date.

For the initial rating period from December 29, 2008, the symptoms associated with the residuals of a coccyx fracture, namely pain, were included in the rating assigned the service-connected thoracolumbar spine disability.  It is on the basis of the continuous pain that the Veteran has been found to be entitled to a 10 percent initial rating for the coccyx fracture disability for the period prior to December 29, 2008.  The Board points out, however, that the Veteran in fact has not had his coccyx removed, as is evident from the X-ray studies on file.  Consequently, it would be impermissible pyramiding to consider the Veteran's coccygeal pain in both the rating assigned under Diagnostic Code 5298 (residuals of coccygeal fracture) and the rating assigned for the separate disability of degenerative disc disease of the lumbar spine.  See 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  The Board notes that the symptoms contemplated by Diagnostic Code 5298, namely pain in a segment of the spine, are also contemplated by the rating criteria for rating the degenerative disc disease of the lumbar spine.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).

Accordingly, as the symptoms associated with the residuals of a coccyx fracture have been included in the rating assigned the degenerative disc disease of the low back as of December 29, 2008, the Board finds that the Veteran's coccyx disability is more properly rated as noncompensably disabling as of December 29, 2008.  See Fenderson, supra.  

Although the Board is finding that a noncompensable (0 percent) rating for the coccygeal fracture is appropriate for the initial rating period from December 29, 2008, after finding that a compensable (10 percent) initial rating is warranted for the period prior to December 29, 2008, this does not constitute a reduction as contemplated by 38 C.F.R. § 3.105 (2010).  Assignment of a staged rating which includes a higher rating followed by a lower rating does not require application of the reduction notice rule.  See O'Connell v. Nicholson, 21 Vet. App. 89 (2007) (distinguishing reduced ratings from staged ratings in holding that 38 C.F.R. 
§ 3.105(e) does not apply to the assignment of staged ratings by the Board where a veteran's disability is not reduced to a level below that which was in effect when the veteran appealed to the Board).  Here, the RO has continuously rated the coccyx disability as noncompensably (0 percent) disabling; consequently, the Board's determination that the coccyx disability was 10 percent disabling for an earlier period, but noncompensable for a later period, is permissible.  For these reasons, the Board finds that the Veteran's residuals of a coccyx fracture are more properly evaluated as noncompensable for the period since December 29, 2008.

In addition, the Veteran has explicitly agreed that the grant of initial disability rating of 10 percent for the residuals of coccyx fracture for the initial rating period prior to December 29, 2008, followed by a 0 rating for this disability for the initial rating period from December 29, 2008 fully satisfies the initial rating appeal before the Board.  To this extent, this Board decision represents a full grant of the benefit sought, there remains no aspect of the appeal for consideration, and the substantive appeal as to any aspect of appeal for higher initial rating than granted in this Board decision are considered withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

Extraschedular Consideration

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, the Board finds that the disability picture presented by the Veteran's service-connected residuals of a coccyx fracture is appropriately contemplated by the 10 percent schedular rating criteria under Diagnostic Code 5298 for the period prior to December 29, 2008, and the noncompensable rating assigned from December 29, 2008.  The schedular rating criteria specifically include the types of symptoms experienced by the Veteran, namely pain and discomfort.  The Board again points out that, for the period since December 29, 2008, the Veteran's pain symptoms are included in the rating assigned his lower back disability.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's coccyx disorder, and referral for consideration of an extraschedular evaluation is not warranted.  Additionally, as the Veteran has explicitly agreed that the grant of schedular disability ratings in this Board decision - 10 percent prior to December 29, 2008, and 0 percent thereafter - fully satisfies the initial rating appeal, there also remains no aspect of the appeal for extraschedular consideration.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204.


Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006). Accordingly, once service connection was granted for a fractured coccyx disability and a disability rating and effective date was assigned, section 5103(a) notice was no longer required.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record shows that substantially compliant notice was sent in November 2008 and October 2010, and the claim was last readjudicated in a November 2010 supplemental statement of the case.  The record reflects that the Veteran was provided a meaningful opportunity to participate effectively in the processing of his claim.  The Veteran was notified that his claim was denied.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case and supplemental statements of the case that advised him of the applicable law and criteria required for a higher rating, and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his arguments and testimony through the years.  

Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

With respect to VA's duty to assist the Veteran, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, were obtained by the RO or provided by the Veteran himself.  38 U.S.C.A. § 5103A.  In this regard, the Veteran has indicated that he sought treatment at a VA facility for back pain through the years.  He did not identify the facility or the years in question, so it is unclear whether all VA treatment records have been obtained; however, the Board points out that 10 percent is the maximum schedular rating available under Diagnostic Code 5298 (and the Board has found he is entitled to assignment of that rating through December 28, 2008).  The Board moreover points out that the Veteran clearly has never met the criteria for a compensable rating under Diagnostic Code 5285, and does not contend that his symptoms approximated those rather specific findings.  The Board consequently finds that remand of the case is not warranted to determine if additional records for the period prior to November 2007 exist. 

The record also reflects that the Veteran was afforded several VA examinations in connection with his claim, including in June 1991, August 1993, February 2009, and August 2009.  The examinations included the pertinent findings for rating the severity of the coccyx fracture disability under the appropriate diagnostic code.  The Board finds that the examinations are adequate for the purpose of adjudicating the claim on appeal, and the Veteran does not contend otherwise.

In sum, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Additionally, as this Board decision represents a full grant of the benefit sought on appeal, no further explanation 

regarding VCAA notice or assistance duties is required, as there is no reasonable possibility that any additional VCAA notice or assistance could further substantiate the claim.  For these reasons, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


ORDER

For the initial rating period from February 19, 1991 through December 28, 2008, a 10 percent rating for residuals of a coccyx fracture is granted; for the period from December 29, 2008, a compensable rating is denied.



____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


